Citation Nr: 1133485	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  96-50 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether severance of service connection for hepatitis was proper.


REPRESENTATION

Veteran represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1966 to May 1972; he went AWOL (absence without official leave) on two different occasions, from July 5, 1967 to October 4, 1967, and from February 29, 1968 to about January 3, 1972.

This appeal to the Board of Veterans' Appeals (Board) arises from a September 1997 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Hartford, Connecticut, in which the RO finalized severance of service connection for hepatitis.  In March 2000, the Board remanded this matter to the RO for additional development.  In a November 2001 Supplemental Statement of the Case (SSOC), the RO continued and confirmed the severance of service connection for hepatitis.  In a June 2002 decision, the Board determined that severance of service connection for hepatitis was proper.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which by order dated October 2003, granted a Joint Motion for Remand, vacated the Board's decision and remanded this matter for readjudication consistent with the joint motion.

In July 2004, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.  In July 2006, the RO furnished the Veteran a SSOC, which again addressed the propriety of the severance of service connection for hepatitis.  In March 2007, the Board requested the opinion of an independent medical expert (IME) concerning medical questions presented by this matter.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2006).  The IME opinion was received in January 2008.  The Veteran and his attorney-representative were notified of the IME opinion in January 2008 and were afforded a period of 60 days from the date of the forwarding letter to submit additional evidence and argument.  See 38 C.F.R. § 20.903 (2007); see also Thurber v. Brown, 5 Vet. App. 119 (1993).  In March 2008, the Veteran, through his attorney, submitted additional evidence along with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2007).

In a May 2008 decision, the Board determined that severance of service connection for hepatitis was proper.  The Veteran appealed, in relevant part, this decision to the Court, which by order dated March 2009, granted a Joint Motion for an Order Vacating the Two Board Decisions and Incorporating the Terms of This Joint Motion, and remanded this matter for compliance with the instructions in the joint motion.  In April 2009, the Veteran, through his attorney, submitted additional argument and evidence, along with a waiver of initial RO consideration.  

By a September 2009 decision, the Board found that severance of service connection for hepatitis was proper.  The Veteran appealed this decision to the Court, which issued a Memorandum Decision, reversed the Board's September 2009 decision regarding the issue of severance of service connection for hepatitis and remanded this matter for readjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record demonstrates that the November 1996 grant of service connection for hepatitis has not been shown to have been clearly and unmistakably erroneous.


CONCLUSION OF LAW

As the criteria for severance of service connection are not met, severance of service connection for hepatitis was not proper. 38 U.S.C.A. §§ 105, 1110, 5109A, 5112(b)(6), (10) (West 1991, 2002); 38 C.F.R. §§ 3.1(m), 3.105(d), 3.301 (1996, 2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2009).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the Appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

Initially, the Board notes that in a VA administrative decision of 1978, it was determined that, for VA purposes, the Veteran was discharged under honorable conditions in May 1972, and as such, there was not a bar to VA benefits based on this discharge.  As such, the Veteran is generally eligible, if certain criteria are met, for VA benefits, except for injuries suffered or diseases contracted while AWOL.

By a November 1996 rating decision, the RO granted service connection for hepatitis, and assigned a 10 percent disability rating, effective May 30, 1996.  

In a September 1997 rating decision, the RO determined, in light of all the accumulated evidence, to include subsequent medical opinion evidence, that service connection based on in-service incurrence of the Veteran's hepatitis could not be maintained. 

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d).  See also Wilson v. West , 11 Vet. App. 383 (1998); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

The information of record reflects that VA satisfied the procedural requirements of 38 C.F.R. § 3.105(d).  In a May 1997 Hearing Officer's decision, it was found that the evidence of record showed that the Veteran's hepatitis was incurred during a period of AWOL, and that as such, the condition was not contracted in the line of duty.  Thus, the Hearing Officer determined that the November 1996 rating decision contained clear and unmistakable error and proposed that service connection for hepatitis be severed.  The Veteran was notified of the decision by a May 1997 letter and was given an opportunity to present additional evidence and appear at a hearing.  The RO finalized the severance of service connection for hepatitis in a September 1997 rating decision.  

The question before the Board is whether the RO's grant of service of connection for hepatitis in the November 1996 rating decision, which has been severed in a September 1997 rating decision, is the product of clear and unmistakable error (CUE).  

Pertinent regulation provides that VA has the burden of proof in showing that the original grant of service connection was clearly and unmistakably erroneous. 38 C.F.R. § 3.105(d).  The Court has held that section 3.105(d) places the same burden of proof on VA when it seeks to sever service connection as 38 C.F.R. § 3.105(a) places upon a claimant seeking to have an unfavorable previous determination overturned.  See Baughman, 1 Vet. App. at 566.  In that regard, the Court has held that "clear and unmistakable error" is defined the same under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. § 3.015(a).  See Venturella v. Gober, 10 Vet. App. 340, 342 (1997).

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).

The Court has held that CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

Unlike CUE determinations, which are limited only to the evidence on file at the time of the challenged decision, see 38 C.F.R. § 3.105(a), the provisions of section 3.105(d), as it pertains to a determination to sever service connection, does not limit the reviewable evidence to that which was before the RO in making its initial award of service connection; rather, they contemplate the consideration of additional evidence accumulated after the original grant of service connection.  See, e.g., Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (explaining the scope of reviewable evidence for a severance action).  Thus, the Board has the task of determining, based on all of the accumulated evidence and applicable law, whether the November 1996 rating decision that granted service connection for hepatitis was the product of CUE.  38 C.F.R. § 3.105(d).

Applicable law provides that service connection will be granted if it is shown that a particular disease or injury resulting in disability was incurred in or aggravated in the line of duty.  38 U.S.C.A. § 1110 (West 1991 & 2002); 38 C.F.R. § 3.303 (1996 & 2010).  According to 38 C.F.R. § 3.1(m), "in line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service, unless such injury or disease was the result of the veteran's own misconduct or, for claims filed after October 31, 1990, was the result of his (or her) abuse of alcohol or drugs.  (Emphasis added).  A service department finding that injury; disease or death occurred in line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  Requirements as to line of duty are not met if, among other things, at the time of the injury was suffered or disease contracted the veteran was absent without leave which materially interfered with the performance of military duty.  38 U.S.C.A. § 105 (West 1991 & 2002); 38 C.F.R. § 3.1(m) (1996 & 2010).

In September 2009 the Board found that the grant of service connection for hepatitis in the November 1996 rating decision was the product of CUE, and determined that severance of service connection for this disability in the September 1997 rating decision was proper.  The Board found that the credible and probative medical data and lay evidence of record, including an independent medical examiner (IME) opinion, constituted clear evidence that the Veteran's hepatitis was incurred as a result of drug abuse while AWOL.  In so finding, the Board also weighed the IME opinion, concluding that the Veteran's hepatitis was incurred as result of drug abuse while AWOL, against several private physician opinions, concluding that the Veteran's hepatitis was incurred while working as a medic during his active service and not from drug abuse while AWOL.  

The Court's March 2011 Memorandum Decision reversed the Board's September 2009 decision with respect to the issue of whether severance of service connection for hepatitis was proper and remanded the matter to the Board for proceedings consistent with this decision.  In doing so, the Court determined that the Board's findings regarding the differing opinions regarding the etiology of the Veteran's hepatitis did not amount to a showing of CUE and that the presence of an opinion against service connection did not demonstrate the grant of service connection was clearly and unmistakably erroneous.  

Thus, pursuant to the Court's March 2011 Memorandum Decision, the Board finds that the grant of service connection for hepatitis in the November 1996 rating decision was not the product of CUE, and the Board determines that severance of service connection for this disability in the September 1997 rating decision was improper.  Accordingly, the appeal is granted.


ORDER

As the severance of service connection for hepatitis was improper, the appeal for restoration of service connection for hepatitis is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


